Citation Nr: 0119533	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  01-04 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice connected death pension benefits.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had recognized service from December 27, 1942 to 
February April 19, 1945.  

The veteran died on July [redacted], 1982.  The appellant is the 
veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in part, denied entitlement to nonservice-connected 
death benefits.


FINDINGS OF FACT

1.  Any duty to notify or assist the appellant has been 
satisfied.  

2.  The service department has certified that the veteran had 
recognized service December 27, 1942 to April 19, 1945; he 
was in missing status from December 27, 1942 to February 1, 
1945, and had recognized guerilla service from February 2, 
1945 to April 19, 1945.  

3.  The veteran did not have the requisite military service 
for nonservice-connected pension benefits; therefore, 
appellant is not entitled to nonservice-connected death 
pension benefits.


CONCLUSION OF LAW

There is no legal authority for entitlement to VA death 
pension benefits for the appellant. 38 U.S.C.A. §§ 101, 
107(a), 5107 (West 1991); 38 C.F.R. §§ 3.1, 3.3, 3.8 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board concludes that although this 
claim was decided by the RO before enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), a remand to the RO for additional 
action is not warranted as VA has already met its obligations 
to the appellant under that statute.  As set forth in more 
detail below, all relevant facts have been adequately 
developed by the RO; given the facts of this case, there is 
no reasonable possibility that any further assistance to the 
appellant would aid in substantiating her claim.  The Board 
further notes that by April 2000 and June 2000 letters, the 
appellant was informed of the nature of the evidence that 
would substantiate her claim.  Also, a detailed Statement of 
the Case was sent to her in December 2000, and a 
certification review was done.  In view of the foregoing, the 
Board finds that VA has fully satisfied its duty to the 
appellant under the VCAA.  As the RO fulfilled the duty to 
assist, and because the change in law has no material effect 
on adjudication of her claim, the Board finds that it can 
consider the merits of this appeal without prejudice to her.  
Bernard v Brown, 4 Vet. App. 384 (1993).

Factual Background

In a November 1979 certificate from the Ministry of National 
Defense, Republic of the Philippines, which was issued "for 
reference only" it was certified that the veteran was born 
on the same date reported by the veteran on a VA claims form 
and had the same service number as noted in a request to the 
US service department for service verification.  The 
Philippine certificate notes that the veteran was called to 
active duty on December 5, 1941, and inducted into the USAFFE 
on December 7, 1941; that he was assigned to the 1st Regiment 
Division 1st Infantry (F-23); and that he was "NCS" (no 
casualty status) from April 13, 1942 to December 26, 1942. 

The RO sought verification of the veteran's service from the 
US service department in 1980, which advised the RO that he 
had had no USAFFEE service.  AGUZ Form 632 provided to the RO 
at that time also reveals that the veteran had no USAFFE 
service, and that he was in a missing status from December 
17, 1942 to February 1, 1945 and had recognized guerrilla 
service from February 2, 1945 to April 19, 1945.   

On July [redacted], 1982 the veteran died.  The appellant filed this 
claim for nonservice-connected death pension in January 2000.

In support of her claim the appellant has submitted a copy of 
a 1982 certificate from the Republic of the Philippines 
Ministry of National Defense certifying that the veteran had 
received certain pay from December 1941 to March 1946.  

Nonservice-Connected Death Pension-Legal Criteria and 
Analysis

The appellant contends that she is entitled to nonservice- 
connected death pension benefits because she is the widow of 
a veteran who had service during World War II.  The Board 
does not dispute the fact that the appellant is the veteran's 
widow as defined by VA laws and regulations or that the 
veteran had service as a recognized guerrilla during World 
War II.  However, the appellant is ineligible for death 
pension benefits based on the veteran's service.

The provisions of 38 U.S.C.A. §§ 1521 and 1541 set forth as 
requirements for nonservice-connected disability pension or 
death pension that the person who served during military 
service be a "veteran" of a period of war.  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable. 38 
U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (2000).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces shall not be deemed to have 
been active military, naval or air service for the purposes 
of VA death pension benefits. 38 U.S.C.A. § 107(a); 38 C.F.R. 
§ 3.8(c), (d). (emphasis added)

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
certificate of discharge, without verification from the 
appropriate service department if the evidence 1) is a 
document issued by the service department or is a copy of an 
original document issued by a public custodian of records, 
who certifies that it is a true and exact copy of the 
document in the custodian's custody; and, 2) the document 
contains needed information as to length, time, and character 
of service; and, 3) in the opinion of the VA, the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203 (2000).

The appellant contends that she should be entitled to 
nonservice-connected death pension benefits because her 
husband was a former member of the Armed Forces of the United 
States, a Commonwealth Philippine Army (USAFFE) Private First 
Class from November 1, 1941 to June 2, 1946.  The United 
States service department certified that the veteran had 
recognized service from December 27, 1942 to April 19, 1945 
and specifically determined that he did not have USAFFE 
service.  As noted above, service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines (Regular Philippine Army) 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941, including service as a 
recognized guerrilla, does not constitute active military, 
naval or air service qualifying for VA nonservice-connected 
death pension benefits. 38 U.S.C.A. § 107(a); 38 C.F.R. § 
3.8(c), (d).  

Accordingly, basic eligibility for nonservice-connected death 
pension benefits must be denied as a matter of law. 38 
U.S.C.A. §§ 101, 107(a), 1521, 1541, 5107 (West 1991); 38 
C.F.R. §§ 3.1, 3.3, 3.8 (2000); see Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

The appellant's arguments have been considered but under 
existing law and regulations she does not have entitlement to 
death pension benefits regardless of the fact that the 
veteran had wartime service.  Documents submitted directly to 
the Board by the appellant contain arguments previously 
expressed and do not require remanding the case to the RO for 
consideration.


ORDER

Eligibility for VA nonservice-connected death pension 
benefits is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

